DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is directed to a S-CSCF dependent on claim 9, which is a P-CSCF.  For the purposes of examination, the examiner will interpret claim 12 as being dependent on claim 10.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. (U.S. Patent Application Publication No. 2017/0171904, hereinafter “Wu”).

Claim 1: 
Wu discloses a method for enabling a calling User Equipment, UE, to fallback from a Session Initiation Protocol, SIP, call attempt to a called UE, to a Circuit Switched domain, in a telecommunication network, wherein said called UE has a SIP session established towards said telecommunication network (§ 0160, Lines 7-10; The S-CSCF may further trigger a session initiation protocol (SIP) request or the like to a corresponding domain selection service device), wherein said method comprises the steps of:
receiving, by a Proxy Call Session Control Function, P-CSCF, node, an indication that a signaling bearer between said called UE and said telecommunication network is released, wherein said signaling bearer is associated with said SIP session (§ 0262, Lines 1-7; The PCRF entity sends an abort-session-request (ASR) message to the P-CSCF, where the ASR message may carry indication information used to indicate that the bearer resources are insufficient or indication information used to indicate a resource allocation failure);
transmitting, by said P-CSCF node, to a Serving Call Session Control Function, S-CSCF, node, triggered by said received indication, a subscribe message for informing said S-CSCF node that said P-CSCF unsubscribes to registration events pertaining to 

Claim 2: 
Wu further discloses a method in accordance with claim 1, wherein said method further comprises the steps of:
receiving, by said P-CSCF node, from said S-CSCF node, a notification that said called UE is de-registered in said telecommunication network (§ 0283, Lines 5-10; The S-CSCF further sends the 183 response message to a P-CSCF, which then forwards the 183 message to the calling UE);
removing, by said P-CSCF node, any registration data pertaining to said called UE (§ 0274, Lines 1-5; If the P-CSCF has received a 183 response message, the P-CSCF may send a cancel message to the S-CSCF to cancel a VoLTE service-related call that has been requested).

Claim 3: 

receiving, by said P-CSCF node, from a Policy and Charging Rules Function, PCRF, node, an abort session request, ASR, message indicating that said signaling bearer is released (§ 0262, Lines 1-7; The PCRF entity sends an abort-session-request (ASR) message to the P-CSCF, where the ASR message may carry indication information used to indicate that the bearer resources are insufficient or indication information used to indicate a resource allocation failure).

Claim 4: 
Wu discloses a method for enabling a calling User Equipment, UE, to retry a Session Initiation Protocol, SIP, call attempt to a called UE, over a Circuit Switched domain, in a telecommunication network, wherein said called UE has a SIP session established towards said telecommunication network (§ 0160, Lines 7-10; The S-CSCF may further trigger a session initiation protocol (SIP) request or the like to a corresponding domain selection service device), wherein said method comprises the steps of:
receiving, by a Serving Call Session Control Function, S-CSCF, from a Proxy Call Session Control Function, P-CSCF, node, a subscribe message for informing said S-CSCF node that said P-CSCF unsubscribes to registration events pertaining to said called UE due to a released signaling bearer between said called UE and said telecommunication network, wherein said signaling bearer is associated with said SIP session (§ 0274, Lines 1-5; If the P-CSCF has received a 183 response message, the P-
acknowledging, by said S-CSCF, said subscribe message to said P-CSCF node (§ 0283, Lines 5-10; The S-CSCF further sends the 183 response message to a P-CSCF, which then forwards the 183 message to the calling UE).

Claim 5: 
Wu further discloses a method in accordance with claim 4, wherein said method further comprises the step of:
notifying, by said S-CSCF, said P-CSCF, subscription termination for said called UE (§ 0283, Lines 5-10; The S-CSCF further sends the 183 response message to a P-CSCF).

Claim 6: 
Wu further discloses a method in accordance with claim 4, wherein said method further comprises the step of:
transmitting, by said S-CSCF, to an application server (CS domain call control device) comprised by said telecommunication network, a register message for informing said application server that said called UE is not registered in said telecommunication network (§ 0316, Lines 1-5; The terminating access domain selection in the IMS network reselects a CS domain for the called session and initiates a call to a CS domain call control device by using a device such as the S-CSCF) (§ 0222, Lines 2-6; Before the calling a called terminal of the VoLTE service in a CS domain, the method further 

Claim 7: 
Wu discloses a Proxy Call Session Control Function, P-CSCF (§ 0159, Lines 1-5), arranged for enabling a calling User Equipment, UE, to retry a Session Initiation Protocol, SIP, call attempt to a called UE, over a Circuit Switched domain, in a telecommunication network, wherein said called UE has a SIP session established towards said telecommunication network (§ 0160, Lines 7-10; The S-CSCF may further trigger a session initiation protocol (SIP) request or the like to a corresponding domain selection service device), wherein said P-CSCF comprises:
receive equipment (§ 0439, Line 1; Network interface 1410) and/or a receive module arranged for receiving an indication that a signaling bearer between said called UE and said telecommunication network is released, wherein said signaling bearer is associated with said SIP session (§ 0262, Lines 1-7; The PCRF entity sends an abort-session-request (ASR) message to the P-CSCF, where the ASR message may carry indication information used to indicate that the bearer resources are insufficient or indication information used to indicate a resource allocation failure);
transmit equipment (§ 0439, Line 1; Network interface 1410) and/or a transmit module arranged for transmitting to a Serving Call Session Control Function, S-CSCF, node, triggered by said received indication, a subscribe message for informing said S-CSCF node that said P-CSCF unsubscribes to registration events pertaining to said called UE due to the released signaling bearer (§ 0274, Lines 1-5; If the P-CSCF has received a 183 response message, the P-CSCF may send a cancel message to the S-CSCF 

Claim 8: 
Wu further discloses a P-CSCF in accordance with claim 7, wherein said receive equipment is further arranged for receiving, from said S-CSCF node, a notification that said called UE is de-registered in said telecommunication network (§ 0283, Lines 5-10; The S-CSCF further sends the 183 response message to a P-CSCF, which then forwards the 183 message to the calling UE),
and wherein said P-CSCF node further comprises process equipment arranged for removing any registration data pertaining to said called UE (§ 0274, Lines 1-5; If the P-CSCF has received a 183 response message, the P-CSCF may send a cancel message to the S-CSCF to cancel a VoLTE service-related call that has been requested).

Claim 9: 
Wu further discloses a P-CSCF in accordance with claim 7, wherein said receive equipment is further arranged for receiving, from a Policy and Charging Rules Function, PCRF, node, an abort session request, ASR, message indicating that said signaling bearer is released (§ 0262, Lines 1-7; The PCRF entity sends an abort-session-request 

Claim 10: 
Wu discloses a Serving Call Session Control Function, S-CSCF (§ 0160, Lines 1-3), arranged for enabling a calling User Equipment, UE, to retry a Session Initiation Protocol, SIP, call attempt to a called UE, over a Circuit Switched domain, in a telecommunication network, wherein said called UE has a SIP session established towards said telecommunication network (§ 0160, Lines 7-10; The S-CSCF may further trigger a session initiation protocol (SIP) request or the like to a corresponding domain selection service device), wherein said S-CSCF comprises:
receive equipment (§ 0439, Line 1; Network interface 1410) and/or a receive module arranged for receiving, from a Proxy Call Session Control Function, P-CSCF, node, a subscribe message for informing said S-CSCF node that said P-CSCF unsubscribes to registration events pertaining to said called UE due to a released signaling bearer between said called UE and said telecommunication network, wherein said signaling bearer is associated with said SIP session (§ 0274, Lines 1-5; If the P-CSCF has received a 183 response message, the P-CSCF may send a cancel message to the S-CSCF to cancel a VoLTE service-related call that has been requested);
transmit equipment (§ 0439, Line 1; Network interface 1410) and/or a transmit module arranged for acknowledging said subscribe message to said P-CSCF node (§ 0283, Lines 5-10; The S-CSCF further sends the 183 response message to a P-CSCF, which then forwards the 183 message to the calling UE).

Claim 11: 
Wu further discloses a S-CSCF in accordance with claim 10, wherein said S-CSCF further comprises process equipment arranged for notifying said P-CSCF, subscription termination for said called UE (§ 0283, Lines 5-10; The S-CSCF further sends the 183 response message to a P-CSCF.

Claim 12: 
Wu further discloses a S-CSCF in accordance with claim 10, wherein said transmit equipment is arranged for transmitting, to an application server (CS domain call control device) comprised by said telecommunication network, a register message for informing said application server that said called UE is not registered in said telecommunication network (§ 0316, Lines 1-5; The terminating access domain selection in the IMS network reselects a CS domain for the called session and initiates a call to a CS domain call control device by using a device such as the S-CSCF) (§ 0222, Lines 2-6; Before the calling a called terminal of the VoLTE service in a CS domain, the method further includes registering with the CS domain when the terminal has not registered with the CS domain).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2019/0124124 (Chong et al.) – Upon receiving a request to set up a VoLTE service for a UE, an Internet Protocol 
U.S. Patent Application Publication No. 2018/0063754 (Wang et al.) – Identifying a preferred mode for a VoLTE call handover operation from an LTE network to a non-LTE network. 
U.S. Patent Application Publication No. 2018/0035335 (Wallis et al.) – LTE systems do not support voice calls thus circuit switched fallback is executed to handle voice calls.  When a mobile device camped on LTE radio receives a voice call page request over the LTE system, the mobile device must fall back to the CS radio to complete the call. 
U.S. Patent Application Publication No. 2016/0066220 (Bae et al.) – A handover from VoLTE to CS domain is requested during certain situations such as the UE moving to an area that does not support LTE or performance in the LTE network degrades. 
U.S. Patent Application Publication No. 2016/0029228 (Mufti) – A CS fallback is executed in response to an ASR issued by a PCRF in order to provide continuity of a communication session. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452